           Case7:21-mj-00877-UA Document 11 Filed 05/04/21 Page 1 of 3




                                                                        w

                                            May 3,2021


Southern District of New York
Attention Magistrate Clerk
300 Quarropas St.
White Plams,NY 10601




Re: United States of America v. Quinlan Daniel 0)Krien (21-mj~00877)


                                                                                Via Electronic Mail


Dear Judge:
        '&'




My Client, Quinlan Daniel O'Brien, Respectfully request the following travel modifications for
work and medical appointments witli his primary care doctor.


My client obtained gainful employment with Handyboys, LLC., after his presentment in the
Southern District of New York. In order to fulfill his duties for this position, my client is seeking
aii^^^^g^Jfo^^kti^eltothe following stat^N^Ji^xic^otme^cticu^^^^^
New Jersey PeniisyLv^|a,R^ode Island, Vermont, and Cape Cod. Included here is a letter from
Troy Ramchan'an requesting these travel changes for Mr. O'Brien.


My Client's primary care physician is Dr. Rebecca Malone ofSharon Primary Care located at 29
Hospital Hill Rd Ste 1400, Sharon, CT 06069. This physician has treated Mr. O'Brien for the last
15 years. Mi'. O'Brien's next medical- appointment is scheduled for June 14,2021. We are j
seeking permission for Mr. O'Brien to receive regular medical care with his primary care
physician,                                                 y,...—.-




Mr. O'Brien's pre-trial officer does not have any objection to this travel request. I spoke with
AUSA Jeffrey Coffman, who indicated that the Government likewise does not have any

objection to this request either. ^f^^| ^ ^ ^^ ^ ^ ^ f^^C^
                  GRANTED



HorT^au! E, Davison, U.S.M.J.

1 .L . 521 5TH AVENUE, SUITE 1722 & 1723, NEW YORK, NY 10017
                           TEL, 212.951.1300 FAX 212.951,1302

                    NEW YORK LOS ANGELES HOUSTON
